Case:21-13328-MER Doc#:124 Filed:09/10/21                   Entered:09/10/21 16:23:10 Page1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

 IN RE:                                          )
                                                 )             Case No. 21-13328-MER
 SUMMIT FAMILY RESTAURANTS                       )
 INC.                                            )
                                                 )             Chapter 11
                                                 )             Subchapter V
          Debtor.                                )


                    DEBTOR’S WRITTEN OBJECTIONS TO MOVANT’S
                         LIST OF WITNESSES AND EXHIBITS

          The Debtor, Summit Family Restaurants Inc. (“Debtor”), by and through its attorneys,
 Kutner Brinen Dickey Riley, P.C., states its written objections to the Movant’s List of Witnesses
 and Exhibits as follows:
                                  OBJECTIONS TO EXHIBITS
 EXHIBIT       DESCRIPTION                       OBJECTION
 3             Lease With Ross Dress for         Document was never disclosed
               Less, Inc. dated August 9, 2016   to Debtor
 4             Notice of Reduced Occupancy       Document was never disclosed
               Period Dated December 7, 2020     to Debtor
 5             Ross Dress for Less Rent Loss     Document was never disclosed
               Worksheet                         to Debtor
 6             Partner Loan Interest             Relevance, Hearsay
               Worksheet
               Any exhibits necessary for        Defendant reserves the right to
               impeachment or rebuttal           object to any such exhibits
               Any exhibit endorsed by any       Defendant reserves the right to
               other party                       object to any such exhibits
Case:21-13328-MER Doc#:124 Filed:09/10/21   Entered:09/10/21 16:23:10 Page2 of 3




   Dated: September 10, 2021            Respectfully submitted,

                                        By: ___s/ Jonathan M. Dickey    ______
                                           Jonathan M. Dickey #46981
                                           KUTNER BRINEN DICKEY RILEY,
                                           P.C.
                                           1660 Lincoln St., Suite 1720
                                           Denver, Colorado 80264
                                           Telephone: (303) 832-2400
                                           E-Mail: jmd@kutnerlaw.com
Case:21-13328-MER Doc#:124 Filed:09/10/21        Entered:09/10/21 16:23:10 Page3 of 3




                               CERTIFICATE OF SERVICE

       I certify that on September 10, 2021, I served a complete copy of the foregoing
 DEBTOR’S WRITTEN OBJECTIONS TO MOVANT’S LIST OF WITNESSES AND
 EXHIBITS on the following parties in compliance with the Federal Rules of Bankruptcy
 Procedure and the Court’s Local Rules:

 Robert Samuel Boughner, Esq.
 US Trustee’s Office                          Patrick F. Keery, Esq.
 Byron G. Rogers Federal Building             Keery McCue, PLLC
 1961 Stout Street                            6803 East Main Street
 Suite 12-200                                 Suite 1116
 Denver, CO 80294                             Scottsdale, AZ 85251

 Christopher C. Simpson, Trustee              Heather L. Ries, Esq.
 Osborn Maledon PA                            Fox Rothschild LLP
 2929 North Central Avenue                    777 South Flagler Drive
 Suite 2100                                   Suite 1700 West Tower
 Phoenix, AZ 85012                            West Palm Beach, FL 33401-6159

 Matthew D. Skeen, Jr., Esq.
 217 East 7th Avenue
 Denver, CO 80203

 D. Lamar Hawkins, Esq.
 Guidant Law Firm
 402 East Southern Avenue                     /s/Vicky Martina
 Tempe, AZ 85282                              Vicky Martina
                                              Kutner Brinen Dickey Riley PC
 Patty Chan, Esq.
 Office of the U.S. Trustee
 230 North First Avenue
 Suite 204
 Phoenix, AZ 85003

 Bradley D. Pack, Esq.
 Engelman Berger, P.C.
 2800 North Central Avenue
 Suite 1200
 Phoenix, AZ 85004

 Christopher J. Dawes, Esq.
 Fox Rothschild – Denver
 1225 17th Street
 Suite 2200
 Denver, CO 80202
